Citation Nr: 1509392	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-29 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. E. Turner, II, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1973 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In June 2013, the Veteran testified via video conference at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a current right knee disability that was caused or aggravated by his active duty service.  

The service treatment records (STRs) include a November 1972 letter from a private physician revealing that prior to entrance into active duty service, the Veteran injured his right knee and underwent arthrotomy and removal of the right lateral meniscus in September 1972. The physician stated that the Veteran was fit for admission into the armed services.  A December 1972 enlistment examination report, prepared and performed by a qualified medical professional, noted the medical history of the right knee.  Clinical evaluation of the right knee revealed right leg atrophy, good range of motion, slight crepitus on movement without pain and ligaments stable.  It was notes that right knee x-rays were "normal" and "will qualify."   The Veteran was examined, accepted, and enrolled into active duty service in April 1973 and the preexisting right knee condition was noted on his service entrance exam by a qualified medical professional.

The STRs further contain references to some knee complaints during his active duty service.  In April 1973 the Veteran reported right knee pain and weakness with physical training.  The Veteran was examined and was found to have a satisfactory post-operative knee.  X-rays were taken and found to be within normal limits.  The Veteran complained of right knee pain again in June 1973.  Right knee X-rays again were normal and the Veteran's right knee was noted as having two well-healed incisions, a full range of motion, and was absent swelling or effusion.  In February 1976, the Veteran was referred to an orthopedic specialist to evaluate right knee pain and popping.  In May 1976, the orthopedic specialist noted full range of motion in the right knee, no significant instability, no effusion or swelling, previous surgical scar, and slight retropatellar crepitation.  The specialist did not have X-rays available to review and concluded, absent radiographic imagery, the Veteran had internal derangement of the right knee and put him on a light duty profile for 90 days.  The Veteran's February 1977 service separation report indicated the Veteran's lower extremities were normal, noting the right knee surgical scar; at that time there were no complaints recorded about the right knee and the Veteran indicated he was in good health.  

In October 2009 the Veteran reported bilateral knee pain.  In May 2010, the Veteran presented to Dr. M.O. for a right knee evaluation.  The Veteran reported to the examiner that his knee pain began during active duty but also reported the pain progressively worsened in 2010.  The Veteran was examined and X-rays indicated right knee osteoarthritis.  A September 2010 addendum was provided in response to the question of whether the Veteran's military service could have caused the right knee arthritis considering the history of knee surgery at age 16.  The examiner stated that 

 . . . In my opinion, the knee arthritis that he is experiencing is probably more likely to his previous surgery from his partial menisectomies.  The years of active duty in the military did most likely cause some wear and tear on his knee.  Unfortunately, there is no way to say for sure whether the wear and tear in his knees from active military could have caused the arthritis in his knee. In my opinion, it is certainly possible that his years of active duty in the military could have contributed to his knee pain but in no way can I say for certain that this was the cause of it.     

A March 2011 VA examination report recounted the physical examination of the Veteran and review the Veteran's service medical records, private medical records, VA medical records and his medical history concerning his right knee.  Contemporaneous X-rays revealed mild diffuse osteopenia, degenerative changes of the right knee, small suprapatellar effusion, and vascular calcification.  The examiner diagnosed degenerative joint disease (DJD) of the right knee and opined that 

it less likely that the Veteran's preexisting condition, bilateral menisectomies, of rigin [sic] which was normal except for the knee scars and the Veteran said that his knee was normal and in good health. Xrays were normal.  Rationale for opinion given: medical examination, medical [k]nowledge and especially medical records.

In a VA progress note dated April 2012, Dr. A. D. noted the Veteran's current right knee pain and arthritis and his pre-service right knee surgery.  He noted the Veteran contends that he developed right knee problems and arthritis on active duty due to running; and he agreed with the Veteran that running could have caused his knee to become arthritic but provided no further opinion or rationale.  It was noted that the Veteran was to return to the clinic for X-rays in June.

A January 2015 VA clinical record notes that X-rays of the right knee revealed degenerative arthritis; it was opined that the Veteran's " . . . current symptoms more than likely related to military duty related activities."  No rationale for this opinion was provided, and the X-ray report referred to was not identified nor associated with the record. 

The medical evidence, as detailed above, is inadequate for the purpose of deciding  the appeal.  In this regard, the medical evidence from September 2010, April 2012, and January 2015 indicate that the Veteran has right knee arthritis that may be due to the physical rigors of service.  Such opinions considered on their own, without more, are inconclusive as to the origins of the Veteran's current right knee disability and cannot be relied upon to award service connection. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Moreover, these opinions tend to support the notion that the Veteran right knee disability is an arthritic condition that is directly related to service rather than an aggravation of the preexisting menisectomy, as the Veteran primarily asserts. 

However, these inconclusive opinions do indicate a possible relationship between the Veteran's current right knee disability and service, so VA has an obligation under the duty to assist to undertake development of the medical evidence to resolve the medical question raised.  The March 2011 VA examination, procured specifically to resolve ambiguities in the medical evidence only adds to the confusion.  The opinion provided in the examination report is grammatically incomplete and fragmentary and simply does not provide a comprehensible answer to the question posed.  On this point, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes. See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional VA medical records not already of record, to include any X-ray reports of the right knee since June 2012.   

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of the Veteran's current right knee disability(s).  All right knee disabilities found should be adequately described.    Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner should determine:

a) Whether it is at least as likely as not (i.e. a 50 percent probability or more) that any right knee disability was directly incurred in or as a result of active duty service (i.e., the general physical rigors of service resulted in any current disability, such as right knee arthritis)?  Why or why not?  

If the answer to the above question is in the negative, please specifically address the following:

b)  Whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's preexisting right knee disability (noted as right knee arthrotomy and removal of the right lateral meniscus) was aggravated (i.e. permanently worsened beyond its natural progression) by the Veteran's active duty service, to include resulting in any current arthritis.  

A complete rationale for all opinions must be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  After completing the above and any other necessary development, readjudicate the issue of service connection for a right knee disorder, to include aggravation beyond the natural progression of the Veteran's preexisting right knee arthrotomy and right lateral meniscus removal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


							

_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




